G. H. A. KUNST, Judge.
On September 28, 1943, on state road project 147-b, on Houte 2, near New Martinsville, West Virginia, claimant’s car was struck by road shovel 625-7, due to negligence of flagman in permitting car to enter a one-way traffic zone and in not notifying shovel operator of the approaching car. Cost of repairing car was $9.20, the amount of the claim.
Respondent recommends and the attorney general approves its payment.
An award of nine dollars and twenty cents ($9.20) is made to claimant.